DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. See note below. 

   1.   CLAIMS STATUS
	Date of Priority
The Examiner notes the date of priority for the instant application is associated with US provisional application 61/290,775 dated 12/29/2009 (see paragraph 1 of the Applicant’s specification) and thus the application should be as pre-AIA  based on this priority date.  However, the Examiner further notes that the claims (as currently presented) appears to merely have priority to US Application 16/050583 filed 7/31/18, and as such the Examiner notes that the claims are being treated under AIA  rules based on this information.  The Applicant should correct the Examiner if the Applicant disagrees.    

   2.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 8/2/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
   3.   REJECTIONS BASED ON NON-PRIOR ART
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11416149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.   For example, claim 1 of the instant application would be anticipated by claim 1 of the reference application. Claims 2-20 of the instant application corresponds to various limitations of claims 2-20 of the reference application, and are rejected on the grounds of nonstatutory obviousness-type double patenting on the same rationale as claim 1 above.   

     4.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denis (US 20080225714) in view of Horowitz (US 20170344441).  

With respect to claim 1, the Denis reference teaches a method comprises: 
determining, by a computing device of a plurality of computing devices of a storage network, a data processing plan for processing an access request based on one or more storage network access requirements of the access request; (paragraph 24, where service requests are received from one or more requester nodes (not shown) which may make use or not of results from the service requests. The service requests are distributed based on a resource allocation plan known to the load balancing node 110. A resource allocation plan proposal is calculated by the resource balancer function 130 based on remaining capacity from the various service nodes 120-126; and paragraph 31, where the new remaining capacity value of 11 is sent 214 to the resource balancer function 130. Upon reception of the new remaining capacity value, the resource balancer function 130 can calculate a resource attribution plan proposal (216) therewith)
identifying, by the computing device, two or more processing units of a plurality of processing units of the storage network based on the data processing plan; (paragraph 33, where the resource balancer function 130 sends the resource attribution plan proposal to the load balancing node 110 218. The load balancing node 110 can then apply the proposed resource allocation plan (220). The load balancing node 110 could also measure the variation from the last proposed allocation plan or the active allocation plan and decide not to apply the proposal if at least one of the attribution or the average of change does not meet a predetermine threshold (e.g., 15% variation compared to previous attribution, etc.))
determining, by the computing device, processing capabilities of each of the two or more processing units; (paragraph 33, where the resource balancer function 130 sends the resource attribution plan proposal to the load balancing node 110 218. The load balancing node 110 can then apply the proposed resource allocation plan (220))
selecting, by the computing device, a processing unit of the two or more processing units to process the access request based on a favorable comparison of the processing capabilities of the processing unit and the data processing plan; (paragraph 32, where the resource balancer function 130 calculates a resource attribution plan proposal 216 and obtains a resource attribution plan proposal of 35%, 32.5% and 32.5% respectively for SN 1 120, SN 2 122 and SN 3 124; paragraphs 33-34, where the load balancing node 110 can accept or reject the plan based on the resources) and
sending, by the computing device, the access request to the processing unit. (paragraph 38, where load balancing node 110, which is likely to know about the absence of SN 1 120 (failure to answer service requests), modifies the proposal received in 236 (by removing SN 1 120) and applies the modified attribution plan proposal 238 in the example of FIG. 2. It is also assumed for the sake of the example of FIG. 2 that the load balancing node 110 does not send the applied attribution plan to the resource balancer 130 (i.e., does not execute a step similar to 222))
However, the Denis reference does not explicitly teach a data processing plan for processing an access request based on a data type of an access request.  (emphasis added)
	The Horowitz reference teaches it is conventional to have a data processing plan for processing an access request based on a data type of an access request.  (Horowitz, paragraph 78, where the primary node 302 and/or the secondary nodes 308, 310 are configured to respond to read operation requests by either performing the read operation at that node or by delegating the read request operation to another node (e.g., a particular secondary node 308). Such delegation may be performed based on load-balancing and traffic direction techniques; and the system can determine based on analyzing client requested data what snapshot is associated with the requested data and what node hosts the respective data or snapshot that can be used to provide the requested data. In one example, a data routing processor accesses configuration files for respective replica sets to determine what node can respond to a data request, and further analysis of respective snapshots can determine, for example, what node within a replica set needs to be accessed)  
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Denis reference to have wherein a data processing plan for processing an access request based on a data type of an access request, as taught by the Horowitz reference.
The suggestion/motivation for doing so would have been to allow load-balancing and traffic direction techniques.  (Horowitz, paragraph 78)
Therefore it would have been obvious to combine the Denis and Horowitz references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Denis and Horowitz references teaches the method of claim 1, wherein the determining the data processing plan comprises: selecting, by the computing device, dispersed storage error encoding parameters for storing data of the access request in accordance with a desired level of security requirement. (Denis, paragraph 38, where the load balancing node 110, which is likely to know about the absence of SN 1 120 (failure to answer service requests), modifies the proposal received in 236 (by removing SN 1 120) and applies the modified attribution plan proposal 238 in the example of FIG. 2)

With respect to claim 3, the combination of the Denis and Horowitz references teaches the method of claim 1, wherein the determining the data processing plan comprises: selecting, by the computing device, dispersed storage error encoding parameters for storing data of the access request in accordance with a desired level of performance requirement. (Denis, paragraph 38, where the load balancing node 110, which is likely to know about the absence of SN 1 120 (failure to answer service requests), modifies the proposal received in 236 (by removing SN 1 120) and applies the modified attribution plan proposal 238 in the example of FIG. 2)

With respect to claim 4, the combination of the Denis and Horowitz references teaches the method of claim 1, wherein the determining the data processing plan comprises: selecting, by the computing device, dispersed storage error encoding parameters for storing data of the access request in accordance with a desired level of access requirement. (Denis, paragraph 38, where the load balancing node 110, which is likely to know about the absence of SN 1 120 (failure to answer service requests), modifies the proposal received in 236 (by removing SN 1 120) and applies the modified attribution plan proposal 238 in the example of FIG. 2)

With respect to claim 5, the combination of the Denis and Horowitz references teaches the method of claim 1, wherein the identifying the two or more processing units comprises: accessing, by the computing device, a virtual storage network table that includes, for the plurality of processing units, information regarding availability and one or more of: the data type, a data size, an access request processing type, a security indicator, a performance indicator, and a status indicator. (Denis, paragraph 38, where the load balancing node 110, which is likely to know about the absence of SN 1 120 (failure to answer service requests), modifies the proposal received in 236 (by removing SN 1 120) and applies the modified attribution plan proposal 238 in the example of FIG. 2 [which satisfies the ‘one or more of’ language as claimed])

With respect to claim 6, the combination of the Denis and Horowitz references teaches the method of claim 5, wherein the identifying the two or more processing units further comprises: when the information is obtained, correlating, by the computing device, the information regarding the one or more of: the data type, the data size, the security indicator, the performance indicator, and the status indicator with the data processing plan; and identifying, by the computing device, processing units having information that correlates with the data processing plan as the two or more processing units. (Denis, paragraph 38, where the load balancing node 110, which is likely to know about the absence of SN 1 120 (failure to answer service requests), modifies the proposal received in 236 (by removing SN 1 120) and applies the modified attribution plan proposal 238 in the example of FIG. 2 [which satisfies the ‘one or more of’ language as claimed])

With respect to claim 7, the combination of the Denis and Horowitz references teaches the method of claim 5, wherein the identifying the two or more processing units comprises: receiving, by the computing device, messages from processing units of the plurality of processing units in response to a query-response protocol to obtain the information. (Denis, paragraph 33, where the resource balancer function 130 sends the resource attribution plan proposal to the load balancing node 110 218. The load balancing node 110 can then apply the proposed resource allocation plan (220). The load balancing node 110 could also measure the variation from the last proposed allocation plan or the active allocation plan and decide not to apply the proposal if at least one of the attribution or the average of change does not meet a predetermine threshold (e.g., 15% variation compared to previous attribution, etc.))

With respect to claim 8, the combination of the Denis and Horowitz references teaches the method of claim 1, wherein the identifying the two or more processing units comprises: receiving, by the computing device, a command identifying the two or more processing units. (Denis, paragraph 33, where the resource balancer function 130 sends the resource attribution plan proposal to the load balancing node 110 218. The load balancing node 110 can then apply the proposed resource allocation plan (220). The load balancing node 110 could also measure the variation from the last proposed allocation plan or the active allocation plan and decide not to apply the proposal if at least one of the attribution or the average of change does not meet a predetermine threshold (e.g., 15% variation compared to previous attribution, etc.))

With respect to claim 9, the combination of the Denis and Horowitz references teaches the method of claim 1, wherein the identifying the two or more processing units comprises: performing, by the computing device, a lookup of available processing units of the plurality of processing units. (Denis, paragraph 33, where the resource balancer function 130 sends the resource attribution plan proposal to the load balancing node 110 218. The load balancing node 110 can then apply the proposed resource allocation plan (220). The load balancing node 110 could also measure the variation from the last proposed allocation plan or the active allocation plan and decide not to apply the proposal if at least one of the attribution or the average of change does not meet a predetermine threshold (e.g., 15% variation compared to previous attribution, etc.))

With respect to claim 10, the combination of the Denis and Horowitz references teaches the method of claim 1, wherein the identifying the two or more processing units comprises: identifying, by computing device, a predetermined two or more processing units as the two or more processing units. (Denis, paragraph 33, where the resource balancer function 130 sends the resource attribution plan proposal to the load balancing node 110 218. The load balancing node 110 can then apply the proposed resource allocation plan (220). The load balancing node 110 could also measure the variation from the last proposed allocation plan or the active allocation plan and decide not to apply the proposal if at least one of the attribution or the average of change does not meet a predetermine threshold (e.g., 15% variation compared to previous attribution, etc.))

With respect to claim 11, the combination of the Denis and Horowitz references teaches the method of claim 1, wherein the processing capabilities comprises a current capacity and a current loading. (Denis, paragraph 33, where the resource balancer function 130 sends the resource attribution plan proposal to the load balancing node 110 218. The load balancing node 110 can then apply the proposed resource allocation plan (220). The load balancing node 110 could also measure the variation from the last proposed allocation plan or the active allocation plan and decide not to apply the proposal if at least one of the attribution or the average of change does not meet a predetermine threshold (e.g., 15% variation compared to previous attribution, etc.))

With respect to claim 12, the combination of the Denis and Horowitz references teaches the method of claim 1, wherein the processing capabilities comprises an uptime history and a performance history. (Denis, paragraph 38, where the load balancing node 110, which is likely to know about the absence of SN 1 120 (failure to answer service requests), modifies the proposal received in 236 (by removing SN 1 120) and applies the modified attribution plan proposal 238 in the example of FIG. 2)

With respect to claim 13, the combination of the Denis and Horowitz references teaches the method of claim 1, wherein the processing capabilities comprises data types supported and data types not supported. (Horowitz, paragraph 78, where the primary node 302 and/or the secondary nodes 308, 310 are configured to respond to read operation requests by either performing the read operation at that node or by delegating the read request operation to another node (e.g., a particular secondary node 308). Such delegation may be performed based on load-balancing and traffic direction techniques; and the system can determine based on analyzing client requested data what snapshot is associated with the requested data and what node hosts the respective data or snapshot that can be used to provide the requested data. In one example, a data routing processor accesses configuration files for respective replica sets to determine what node can respond to a data request, and further analysis of respective snapshots can determine, for example, what node within a replica set needs to be accessed)  

With respect to claim 14, the combination of the Denis and Horowitz references teaches the method of claim 1, wherein the processing capabilities comprises access requests supported. (Horowitz, paragraph 78, where the primary node 302 and/or the secondary nodes 308, 310 are configured to respond to read operation requests by either performing the read operation at that node or by delegating the read request operation to another node (e.g., a particular secondary node 308). Such delegation may be performed based on load-balancing and traffic direction techniques; and the system can determine based on analyzing client requested data what snapshot is associated with the requested data and what node hosts the respective data or snapshot that can be used to provide the requested data. In one example, a data routing processor accesses configuration files for respective replica sets to determine what node can respond to a data request, and further analysis of respective snapshots can determine, for example, what node within a replica set needs to be accessed)  

With respect to claim 15, the combination of the Denis and Horowitz references teaches the method of claim 1, wherein the processing capabilities comprises security restrictions.  (Horowitz, paragraph 74, where users are able to leverage the same query language, data model, scaling, security and operational tooling across different applications, each powered by different pluggable storage engines)

With respect to claim 17, the combination of the Denis and Horowitz references teaches the method of claim 1, wherein the identifying the two or more processing units is further based on availability information regarding the plurality of processing units. (Denis, paragraph 38, where the load balancing node 110, which is likely to know about the absence of SN 1 120 (failure to answer service requests), modifies the proposal received in 236 (by removing SN 1 120) and applies the modified attribution plan proposal 238 in the example of FIG. 2)

With respect to claim 18, the combination of the Denis and Horowitz references teaches the method of claim 1 further comprises: selecting, by the computing device, one or more processing options of the processing unit to process the access request according to the data processing plan; and sending the selection of the one or more processing options to the processing unit, wherein the processing unit processes the access request in accordance with the one or more processing options. (Denis, paragraph 38, where load balancing node 110, which is likely to know about the absence of SN 1 120 (failure to answer service requests), modifies the proposal received in 236 (by removing SN 1 120) and applies the modified attribution plan proposal 238 in the example of FIG. 2. It is also assumed for the sake of the example of FIG. 2 that the load balancing node 110 does not send the applied attribution plan to the resource balancer 130 (i.e., does not execute a step similar to 222))

Claims 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Denis (US 20080225714) in view of Horowitz (US 20170344441) as shown in the rejections above, and in further view of Ferlitsch (US 20050225789).

With respect to claim 16, the combination of the Denis and Horowitz references does not explicitly teach the method of claim 1, wherein the processing capabilities comprises encryption algorithms supported.
	The Ferlitsch reference teaches it is conventional to have wherein the processing capabilities comprises encryption algorithms supported.  (paragraph 40, where printer pooling includes functions for routing a print job to one or more printers on the basis of availability, load balancing, performance, capability, locality, power consumption, and/or other resource usage; and analysis actions also include access control and security, where security involves encryption, auditing, steganography (e.g., using undefined bits in a file to hide a message), digital signatures, and types of encoding functions. Further, analysis may involve content filtering and resource downloading (e.g., form/font/overlay/watermark). Other examples of analysis are compression …) 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Denis and Horowitz references to have wherein the processing capabilities comprises encryption algorithms supported, as taught by the Ferlitsch reference.
The suggestion/motivation for doing so would have been to allow routing of a print job to an appropriate printer based on capabilities and functionality. (Ferlitsch, paragraph 40)
Therefore it would have been obvious to combine the Denis, Horowitz, and Ferlitsch references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 19, the combination of the Denis and Horowitz references does not explicitly teach the method of claim 18, wherein the processing options comprises compression type and rebuilding options.
	The Ferlitsch reference teaches it is conventional to have wherein the processing options comprises compression type and rebuilding options. (paragraph 40, where printer pooling includes functions for routing a print job to one or more printers on the basis of availability, load balancing, performance, capability, locality, power consumption, and/or other resource usage; and analysis actions also include access control and security, where security involves encryption, auditing, steganography (e.g., using undefined bits in a file to hide a message), digital signatures, and types of encoding functions. Further, analysis may involve content filtering and resource downloading (e.g., form/font/overlay/watermark). Other examples of analysis are compression …) 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Denis and Horowitz references to have wherein the processing options comprises compression type and rebuilding options, as taught by the Ferlitsch reference.
The suggestion/motivation for doing so would have been to allow routing of a print job to an appropriate printer based on capabilities and functionality. (Ferlitsch, paragraph 40)
Therefore it would have been obvious to combine the Denis, Horowitz, and Ferlitsch references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 20, the combination of the Denis and Horowitz references does not explicitly teach the method of claim 1, wherein the processing options comprises encryption type and encoding function type.  
	The Ferlitsch reference teaches it is conventional to have wherein the processing options comprises encryption type and encoding function type.  (paragraph 40, where printer pooling includes functions for routing a print job to one or more printers on the basis of availability, load balancing, performance, capability, locality, power consumption, and/or other resource usage; and analysis actions also include access control and security, where security involves encryption, auditing, steganography (e.g., using undefined bits in a file to hide a message), digital signatures, and types of encoding functions. Further, analysis may involve content filtering and resource downloading (e.g., form/font/overlay/watermark). Other examples of analysis are compression …) 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Denis and Horowitz references to have wherein the processing options comprises encryption type and encoding function type, as taught by the Ferlitsch reference.
The suggestion/motivation for doing so would have been to allow routing of a print job to an appropriate printer based on capabilities and functionality. (Ferlitsch, paragraph 40)
Therefore it would have been obvious to combine the Denis, Horowitz, and Ferlitsch references for the benefits shown above to obtain the invention as specified in the claim.

   5.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Spataro (US 20060053380), which teaches a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities in a so-called collaboration place. Some of these activities include chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays. The client-server infrastructure supports seamless navigation between the supported asynchronous and synchronous activities in the collaboration place. Additionally, the client-server architecture supports data persistence, so that data files associated with the collaboration place can be stored for subsequent access.
   6.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Claims 1-20 have been rejected as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137